Citation Nr: 0736619	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-39 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for discogenic low back pain with arthritic changes.

2.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral chondromalacia of the right knee.

3.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral chondromalacia of the left knee.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1991 to July 1991, and from January 1993 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for low back and 
bilateral knee disabilities.  The RO assigned a 10 percent 
rating for the low back disability and 0 percent ratings for 
the bilateral knee disability.  

In a more recent March 2005 decision, the RO increased the 
ratings for the bilateral knee disability from 0 to 10 
percent.  He has continued the appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the greatest possible benefit unless he specifically 
indicates otherwise).


FINDINGS OF FACT

1.  X-rays of the veteran's thoracolumbar spine show 
residuals of compression fractures at the L1 and T12 levels 
with arthritic changes of the upper lumbar and lower dorsal 
spine, and bone spurs at the L1, L3, and L4 levels.

2.  In July 2003, range of motion of the veteran's 
thoracolumbar column was to 80 degrees of forward flexion, 20 
degrees of backward extension, 15 degrees of lateral flexion 
bilaterally, and 15 degrees of rotation bilaterally; in April 
2004 range of motion was within normal limits; and in May 
2005, range of motion was to 70 degrees of forward flexion 
without pain (90 degrees with pain), 30 degrees of extension 
without pain (40 degrees with pain), 40 degrees of lateral 
flexion bilaterally without pain (30 degrees with repetitive 
testing), 50 degrees of right rotation without pain, and 35 
degrees of left rotation without pain (40 degrees with pain).

3.  The veteran has a diagnosis of mild patellofemoral 
chondromalacia of the knees; in April 2004, he had full range 
of motion bilaterally without pain or instability; in March 
2005, the range of motion of the right knee was from 0 
degrees of extension to 90 degrees of flexion without pain 
(110 degrees with pain) and the left knee was from 0 degrees 
of extension to 110 degrees of flexion without pain; 
repetitive motion elicited no changes in range of motion and 
both knees were stable.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent initial 
rating for a low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes (DCs) 5285, 5291, 5292 (2002); 38 
C.F.R. § 4.71a, DCs 5235, 5242 (2007).

2.  The criteria are not met for an initial rating higher 
than 10 percent for a right knee disability.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs 5014, 5260, 5261.

3.  The criteria are not met for an initial rating higher 
than 10 percent for a left knee disability.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs 5014, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required with regard to downstream questions such as the 
initial evaluation; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In developing his claims, VA obtained the veteran's service 
medical records (SMRs), and VA treatment records.  Private 
medical records were also obtained from Dr. Locklear, Dr. 
Qureshi, and Eads Chiropractic Wellness Center.  In addition, 
VA examinations were provided in April 2004 and March 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Disability Evaluations - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, VA must consider 
whether he is entitled to "staged" ratings to compensate 
him for times since the effective dates of his award when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Under 38 C.F.R. § 4.71a, DC 5003 (2007), degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Entitlement to an Initial Rating Higher 
than 10 Percent for a Low Back Disability


According to July 2003 records from Drs. Locklear and 
Qureshi, X-rays of the veteran's spine showed evidence of an 
old compression fracture at the T12 and L1 levels with 
moderate osteoarthritic changes of the lower dorsal and upper 
lumbar spine.  The April 2004 VA X-rays of the lumbar spine 
showed bone spurs at the L1, L3, and L4 levels.  Therefore, 
the veteran's low back disability is most appropriately 
evaluated using the criteria for residuals of fractured 
vertebra and arthritis of the spine.

The criteria for rating residuals of fractured vertebra and 
arthritis of the lumbar spine were amended effective 
September 26, 2003.  Prior to September 26, 2003 
(the "old criteria"), residuals of fractured vertebra 
without spinal cord involvement were rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. § 
4.72, DC 5285 (2002).  A note under the criteria provides 
that both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  As mentioned, arthritis under DC 5003 is 
also rated based on limitation of motion.  
38 C.F.R. § 4.71a, DC 5003.

The old criteria for evaluating limitation of motion of the 
lumbar spine focused on subjective classifications of whether 
the degree of limitation of motion was mild, moderate or 
severe.  Under the old criteria, slight limitation of the 
lumbar spine warrants a 10 percent rating, moderate 
limitation warrants a 20 percent rating, and severe 
limitation warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
DC 5292 (2002).  Slight limitation of the dorsal spine 
warrants a 0 percent rating, moderate limitation warrants a 
10 percent rating, and severe limitation also warrants a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5291 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "new criteria").  
Specifically, the revised criteria provide for evaluations 
with or without symptoms such as pain (radiating or not), 
stiffness, or aching and thus encompass and take into account 
these symptoms and remove any requirement that there be any 
of these symptoms to assign any evaluation.  38 C.F.R. § 
4.71a, DCs 5235 to 5243.

The new general rating criteria for the thoracolumbar spine 
are:

Unfavorable ankylosis of the entire 
spine..............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine ..........................................................50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine .........................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis ......................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or combined 
range of motion of the cervical spine 
greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spine contour; or vertebral body fracture 
with loss of 50 percent or more of the 
height.....................................
...........................10

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOPGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall 
apply to periods preceding the amendment but may also apply 
after the effective date of the amendment.  VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(a liberalizing law shall not be earlier than the effective 
date thereof)).

Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria for limitation of motion of the spine 
may be applied.  As of September 26, 2003, the new general 
rating criteria for the spine may be applied, but only if 
they are more beneficial to the veteran.  

Normal range of motion of the thoracolumbar spine is 
considered 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V (2007).  So the normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  

An October 2002 record from Eads Chiropractic Wellness Center 
indicates the veteran had T12-L1 compression type injuries 
with muscle tension at the L4 level resulting in restricted 
range of motion.  

A July 2003 record from Dr. Qureshi indicates the veteran 
walked without lisp or limp.  On objective physical 
examination of the spine, there was no obvious deformity, but 
there was generalized tenderness.  Range of motion was from 
20 degrees of extension to 80 degrees of forward flexion with 
pain and stiffness.  Lateral flexion and rotation were to 15 
degrees bilaterally.  There were no neurological 
abnormalities; straight leg raises were negative; reflexes 
were normal; muscles strength was normal.  These results 
indicate slight limitation of motion of the thoracolumbar 
spine, which warrants a 10 percent rating under the old 
criteria.  

The report of the April 2004 VA examination indicates the 
veteran complained of low back pain radiating down the right 
lower extremity to the knee level.  He reported increased 
pain with repetitive use and prolonged sitting or standing.  
Range of motion was from 30 degrees of extension to 90 
degrees of forward flexion.  Lateral flexion was to 30 
degrees bilaterally, and rotation was to 45 degrees 
bilaterally.  There was no muscle spasm, but there was 
tenderness to palpation along the midline.  Straight leg 
raises were negative; muscle strength was 5/5; sensation was 
normal; deep tendon reflexes were 2+; and gait was normal.  
These results indicate range of motion of the thoracolumbar 
spine was normal, which warrants a 0 percent rating under the 
old criteria and a 10 percent rating under the new criteria 
(for localized tenderness not resulting in abnormal gait).

VA treatment records from April 2004 to January 2005 indicate 
the veteran was treated mostly for complaints involving his 
cervical spine and right shoulder.  

The report of the March 2005 VA examination indicates the 
veteran complained of low back pain with sharp pain along the 
midline radiating into his hips.  He said the pain affected 
his ability to walk once a week.  Range of motion was from 30 
degrees of extension to 70 degrees of forward flexion without 
pain and from 40 degrees of extension to 90 degrees of 
forward flexion with pain.  Lateral flexion was to 40 degrees 
bilaterally without pain.  Right rotation was to 50 degrees 
without pain.  Left rotation was to 35 degrees without pain 
and 40 degrees with pain.  Repetitive motion decreased 
lateral flexion by 10 degrees.  The examiner opined that 
range of motion was additionally limited by lack of endurance 
following repetitive use, which limited bilateral lateral 
flexion by approximately 10 degrees.  There was tenderness to 
palpation along the midline of the lumbar region and the 
sacroiliac joints.  Straight leg raises were negative; 
strength was 5/5; there were no sensory deficits; deep tendon 
reflexes were 2+; and his gait was normal.  

The results of the March 2005 VA examination indicate normal 
range of motion with pain, but slight limitation when 
factoring in pain and repetitive motion.  These results are 
equivalent to a 10 percent rating under the old and new 
criteria.  

In sum, since the effective date of the veteran's award of 
service connection, a 10 percent rating is warranted for 
limitation of the thoracolumbar spine under the old and new 
criteria.  As noted, the old criteria for rating residuals of 
fractured vertebra provide an additional 10 percent rating 
for a demonstrable deformity of the vertebral body.  Drs. 
Qureshi and Locklear both indicated that X-rays showed 
evidence of a compression type injury or fracture at the L1 
and T12 levels.  In addition, Dr. Locklear noted that the 
veteran reported that he had lost 1 1/2 inches in height during 
his military service, which would correlate to this type of 
injury.  Resolving all reasonable doubt in the veteran's 
favor, an additional 10 percent should be added for a 
demonstrable deformity of the vertebral body.  Therefore, he 
is entitled to a 20 percent rating for the low back 
disability.  And this has been true since the effective date 
of his award, so he is not entitled to "staged" ratings 
because his low back disability has been, at most, 20-percent 
disabling for the entire period retroactive to the effective 
date of his award.  See Fenderson, 12 Vet. App. at 125-26.  

In coming to this conclusion the Board it has taken into the 
consideration functional loss as may be due to the objective 
evidence of pain on motion, fatigue, lack of endurance, and 
weakness, as required by 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
such symptoms are encompassed by the 20 percent rating 
assigned herein.    

Entitlement to Initial Ratings Higher 
than 10 Percent for a Bilateral Knee Disability

The April 2004 VA examiner noted the veteran had a diagnosis 
of mild bilateral patellofemoral chondromalacia of the knees.  
The X-rays showed bipartite of the right patella, which was a 
developmental variant and of no clinical significance.  The 
X-rays showed no other abnormalities of the knees.

Osteomalacia under DC 5014 is rated as degenerative arthritis 
based on limitation of motion of the affected part.  38 
C.F.R. § 4.71a, DC 5014.  Limited range of motion for the 
knee is evaluated using the criteria under DC 5260 (for 
flexion) and DC 5261 (for extension).  Recurrent subluxation 
or lateral instability of the knee is separately rated under 
DC 5257.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees-20 percent; 45 degrees-10 percent; 
and 60 degrees-0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees-40 percent; 20 degrees-30 percent; 
15 degrees-20 percent; 10 degrees-10 percent; and 5 degrees-0 
percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

A July 2003 record from Dr. Qureshi indicates the veteran's 
knees were stable without swelling, effusion or deformity.  
There was mild discomfort with crepitus on range of motion.  

The report of the April 2004 VA examination indicates the 
veteran complained of pain in both knees, greater on the 
right, with occasional effusion.  He said he had increased 
pain with repetitive use.  On objective physical examination, 
he had full range of motion without pain.  There was mild 
parapatellar tenderness to palpation.  Grind test was 
positive on the right and negative on the left.  Apprehension 
test was negative; there was no crepitus; both knees were 
stable without effusion; muscle strength was 5/5.

The report of the March 2005 VA examination indicates the 
veteran reported increased pain and stiffness with activity 
and cold weather.  He said he used a right knee brace during 
physical activity and that his right knee was unstable going 
up and down stairs.  He said his right knee gave out on him 2 
to 3 times per week.  On objective physical examination, 
right knee range of motion was from 0 of extension to 90 
degrees of flexion without pain, and from 0 to 110 degrees 
with pain.  Left knee range of motion was from 0 to 110 
degrees without pain.  There were no changes with repetitive 
testing.  Both knees were stable.

To warrant higher 20 percent ratings for limitation of 
flexion of the knee, flexion must be limited to 30 degrees.  
The evidence indicates limitation of the right knee to 90 
degrees without pain and limitation of the left knee to 110 
degrees without pain.   These results actually warrant 0 
percent ratings under DC 5260.  Because chondromalacia is 
rated as degenerative arthritis, 10 percent ratings are 
appropriate even through limitation of flexion is 
noncompensable.  38 C.F.R. § 4.71a, DC 5003. 

The evidence has not shown any limitation of extension.  
Therefore, separate ratings are not warranted under DC 5261.  
Furthermore, although the veteran has reported instability in 
his right knee, there has been no objective evidence of 
instability on physical examination.  Therefore, a separate 
rating for right knee instability is not warranted under DC 
5257.

For these reasons, the claims for initial ratings higher than 
10 percent for a bilateral knee disability must be denied 
because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

In rendering this decision, the Board reiterates that it has 
taken into the consideration functional loss as may be due to 
the objective evidence of pain on motion, fatigue, lack of 
endurance, and weakness, as required by 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds that such symptoms are encompassed by the 10 
percent ratings upheld herein for the bilateral knee 
disability, and does not cause additional disability than is 
already accounted for.  

Extraschedular Consideration

In this case, there is no showing that the veteran's service-
connected disabilities present such an exceptional or unusual 
disability picture so as to warrant the assignment of 
disability ratings on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  The veteran has reported that he works as a truck 
driver and that prolonged sitting aggravates his symptoms, 
but he has not stated that he is unable to work because of 
his disabilities and there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

An initial 20 percent rating for a low back disability is 
granted, effective July 21, 2003.

An initial rating higher than 10 percent for a right knee 
disability is denied.

An initial rating higher than 10 percent for a left knee 
disability is denied.


____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


